SAUNDERS, Judge.
For the reasons assigned in the companion case of Marie Louise Hebert, et vir v. Abbeville General Hospital, et al., 625 So.2d 566 (La.App. 3d Cir.1993) No. 92-1297 on the docket of this court, the judgment of the trial court granting summary judgment in favor of intervenor-appellee, Louisiana Patient’s Compensation Fund, is hereby reversed.
Costs of this appeal and at the trial level are assessed to Louisiana Patient’s Compensation Fund.
REVERSED.
DOMENGEAUX, C.J., concurs for reasons stated in No. 92-1297.